Smith, J.
1. Where a guest of a hotel leaves upon the bed of the room occupied by him a large sum of money, approximately $176, together with a railroad ticket, and there is posted upon the door of the room the following notice: “The management will not be responsible for money, jewelry, or other valuables of any kind, unless deposited in the office for safe-keeping and a receipt given for the same,” the innkeeper will not be liable for the loss of such money or other property, if he has complied with section 3510 of the Civil Code (1910) by providing “an iron safe, or other place of deposit for valuable articles, and by posting a notice thereof.” Jones v. Savannah Hotel Co., 141 Ga. 530 (81 S. E. 874, 51 L. R. A. (N. S.) 1168).
2. The undisputed evidence showing that the notice set out above was in fact posted upon the door of the room occupied by the plaintiff, and that the hotel-keeper had a safe for the deposit of money and valuables of guests, the evidence demanded a verdict for the defendant, and the trial judge did not err in directing such a verdict.
3. The assignments of error as to the admission and exclusion of evidence will not be considered, as they are not insisted upon by the plaintiff in error.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.